Citation Nr: 0942541	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-02 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to 
September 1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In July 2005, the Veteran provided testimony at a hearing 
before the undersigned Acting Veterans Law Judge at the RO.  
A transcript of the hearing is of record.


FINDING OF FACT

The Veteran has hepatitis C as a result of in-service 
bleeding injuries and in-service exposure to a roommate with 
hepatitis C.  


CONCLUSION OF LAW

Hepatitis C was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The Veteran contends that hepatitis C was incurred during 
active duty service.  He testified during his July 2005 
hearing that he had multiple bleeding wounds during service 
that could have exposed him to hepatitis C.  He also 
testified that he was injured during a simulated combat 
parachute jump and was treated in an Italian hospital with 
intravenous therapy.  The Veteran reported that during an 
insurance physical in 1990 he was diagnosed with non-A, non-B 
hepatitis, but received no follow-up treatment.  He was then 
diagnosed with hepatitis C by a private physician in June 
2003 and began treatment at the Atlanta VA Medical Center 
(VAMC). 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection requires 
competent evidence showing: (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Consistent with the Veteran's testimony, service treatment 
records document that the Veteran underwent dental surgery in 
November 1972 and incurred lacerations of the eye and lower 
lip in September 1973 and November 1973, respectively.  The 
Veteran also complained of right flank pain in November 1973 
and was noted to have been exposed to hepatitis for one month 
as his roommate had had the disease.  Possible hepatitis was 
diagnosed.  

Post-service treatment records from the Atlanta VAMC 
establish that the Veteran was diagnosed with hepatitis C by 
his private physician in 2003 or early 2004.  He began VA 
treatment for the disease in March 2004 and denied hepatitis 
C risk factors such as IV drug use.  His reported risk 
factors were related to incidents during active duty service 
and included undergoing a blood transfusion in Italy in 1972 
and having his ears pierced in the barracks.  

The Veteran clearly has a current diagnosis of hepatitis C, 
and his service treatment records show multiple bleeding 
injuries and exposure to hepatitis.  The Board also finds 
that the Veteran's reported history of hepatitis C risk 
factors is credible, especially in light of the contents of 
his service records.  Finally, the record contains some 
medical evidence of a nexus between the Veteran's current 
disease and service, as a diagnosis of possible hepatitis C 
was rendered in November 1973 while the Veteran was on active 
duty.  As all the elements necessary for establishing service 
connection are met, service connection for hepatitis C is 
granted.


ORDER

Service connection for hepatitis C is granted.  



____________________________________________
Theresa M. Catino
Acting Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


